Citation Nr: 1512647	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as secondary to in-service asbestos exposure.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to in-service exposure to asbestos or as secondary to a service-connected lung disorder.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to his service-connected disabilities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and anxiety.

5.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's August 2014 hearing before the Board, the Veteran testified that he is receiving disability benefits from the Social Security Administration (SSA).  It is unclear from the record the disability or disabilities upon which the SSA benefits are based and thus, whether they may be pertinent to his claims.  Thus, as the records held by the SSA may help the Veteran substantiate his claims, they should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claims, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Also during his hearing before the Board, the Veteran identified additional private treatment records which have not yet been obtained.  In that regard, the Veteran stated that he was treated by a C. Phillips for his cervical spine disability, and that he wished those records to be considered.  Accordingly, the RO must obtain the appropriate authorization from the Veteran and obtain the identified private treatment records.

Additionally, the Board believes that the Veteran should be provided with a new VA examination which adequately addresses his claim for entitlement to service connection for an acquired psychiatric disorder.  There are several VA examinations of record with regard to the Veteran's psychiatric disorder.  A September 2010 VA examiner diagnosed major depressive disorder and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did not provide an etiological opinion.  In an August 2011 VA opinion, the examiner reported that there was "no plausible or logical connection between the veteran's recent depressive symptoms and his military service . . . ." but did not further elaborate on that position.  In a February 2013 VA psychiatric examination, the examiner noted that the Veteran suffers from depression, but found that his symptoms were secondary to his difficulty adjusting to the effects of his chronic medical problems, noting that his condition started when his medical problems became more debilitating.  The examiner did not address the Veteran's in-service experiences or lay statements regarding his symptoms.  In an April 2013 VA examination, the examiner diagnosed major depressive disorder and found that the Veteran's psychiatric disorder was a consequence of his health problems, but not his service-connected disorders.  Despite these opinions, none of the examiners has adequately addressed the Veteran's contentions that his current psychiatric disability is directly related to his combat experiences during service.  While the August 2011 VA opinion alluded to the Veteran's military service, the examiner provided no discussion of the Veteran's in-service experiences or his lay statements regarding the continuity of his symptoms since military service.  Accordingly, a new VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's award of SSA disability benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

2.  After obtaining any required authorization from the Veteran, obtain the Veteran's private treatment records from C. Phillips.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3.  Schedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any psychiatric disorder found, to include major depressive disorder.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran has PTSD with consideration of the Veteran's reported combat-related stressors.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's stressors are sufficient to have caused PTSD and did cause the Veteran's PTSD.  If a diagnosis of PTSD cannot be made, the examiner must specifically explain this position. 

If any psychiatric disability other than PTSD is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service, to include the Veteran's combat experiences.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.  The examiner must also specifically address the Veteran's lay statements that he has experienced psychiatric symptoms continuously since military service.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).

5.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



